Citation Nr: 1438913	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death has been received.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from August 1943 to July 1945 and from October 1945 to April 1946.  He died in August 1994 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.   In this regard, the Board notes that, after the issuance of the October 2011 decision, the appellant submitted a new application to reopen her claim of entitlement to service connection for the cause of the Veteran's death in July 2012 and, thereafter, in a July 2012 rating decision, such was denied.  Subsequently, in September 2012, the appellant submitted a notice of disagreement.  As such may be considered timely as to the October 2011 denial, the Board finds that this appeal arises from such adverse decision.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision issued in January 1995, the RO denied service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the final January 1995 rating decision is cumulative and redundant of the evidence of record at the time of the last final decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between a Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision by the agency of original jurisdiction on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter was provided to the appellant in August 2011, prior to the initial denial issued in October 2011, that advised her that service connection for the cause of the Veteran's death had been previously denied because there was no evidence that the Veteran's service-connected disabilities caused or contributed to his death.  As such, she was informed that new and material evidence related to such facts would be necessary to reopen her claim, i.e., evidence showing that a disability was incurred or aggravated during service and was the primary or contributory cause of death.  

The August 2011 letter also provided the appellant with the definition of new and material evidence, a statement of the conditions for which the Veteran was service-connected at the time of his death, an explanation of the evidence and information necessary to substantiate her claim for service connection for the Veteran's cause of death based on an already service-connected disability, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, VA's respective responsibilities in obtaining evidence and information, and how to establish an effective date.  Therefore, in addition to meeting the generic VCAA notice requirements, such letter complied with Kent, Hupp, and Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Additionally, the appellant has submitted non-medical evidence consisting of photographs of the Veteran and the appellant, the Veteran's death certificate, a marriage certificate, U.S. Treasury checks showing payment of Veteran's VA benefits during his lifetime, and various other documents, described in detail further below, as well as her written statements.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that a VA opinion has not been obtained in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA opinion.  As the appellant's claim is not reopened herein, there is no obligation on the part of VA to provide an opinion in connection with her appeal. 

Based upon the foregoing, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Analysis

The appellant contends that she is entitled to service connection for the Veteran's cause of death.  Her arguments in support of her claim are predominately based upon financial need, the Veteran's medical history of treatment for his service-connected disabilities, and her belief that service connection for the Veteran's cause of death should be awarded to her based on the mere fact of his receipt of service connection benefits during his lifetime.  However, the appellant has also argued in a general fashion that the Veteran's service-connected disabilities affecting his left leg and foot caused or contributed to his death.     

At the time of his death, the Veteran was service-connected for sciatic nerve injury, secondary to gunshot wound, involving the tibial and peroneal branches with partial amputation, 4th toe, and deformity, base of 5th toe and head of metatarsal (sciatic nerve injury); and osteomyelitis, os calcis (osteomyelitis).  The Veteran's death certificate shows that he died in August 1994 from an immediate cause of death of cerebrovascular disease and hemorrhage (CVD); an antecedent cause of death of pneumonia; and a urinary tract infection (UTI) was noted to be an other significant condition.

DIC or death benefits may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.

A service-connected disability is deemed to have caused death when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A service-connected disability is deemed to have been the contributory cause of death when it is shown that it contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

In the present case, the RO, by a January 1995 rating decision, denied the appellant's claim for service connection for the cause of the Veteran's death.  The RO found that the evidence failed to demonstrate that the Veteran's two service-connected disabilities caused his death or hastened his demise.  The RO further found that there was no evidence relating his death-causing conditions of CVD, pneumonia, and UTI to his service-connected disabilities, and no evidence that CVD, pneumonia, and UTI manifested in service or within a year of his discharge from service.  At the time of such decision, the RO considered the Veteran's service treatment records, a November 1994 Certificate of Confinement from Negros Oriental Provincial Hospital, and the Veteran's death certificate.  Other records included in the claims file at the time of the January 1995 decision include service treatment records, VA treatment records, VA examination reports, and other medical records dating to February 1994.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 1995, the appellant was advised of the decision and her appellate rights.  In October 1995, the appellant wrote a letter to the RO generically requesting help and reporting her financial difficulties; however, as such letter expresses no disagreement or dissatisfaction with the January 1995 denial or a desire to contest the result, it cannot be construed as a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  No other communication from the Appellant was received within a year of the January 1995 rating decision.  Therefore, the January 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the appellant's claim service connection for the cause of the Veteran's death was received prior to the expiration of the appeal period stemming from the January 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while the appellant submitted a document showing the Veteran's honorable discharge from the Commonwealth of the Philippines, such evidence was previously of record and does not offer relevant information surrounding the alleged onset, or relationship to service, of his death-causing disabilities.  Therefore, the provisions of 38 C.F.R. 
§ 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the January 1995 rating decision includes the Veteran's death certificate, a marriage certificate, a November 1994 hospital certificate showing the Veteran's causes of death (CVD, pneumonia, UTI), various documents concerning the Veteran's claims for VA benefits, a document showing the Veteran's honorable discharge from the Commonwealth of the Philippines Army, copies of U.S. Treasury checks for payment of VA benefits to the Veteran during his lifetime, copies of identification cards belonging to the Veteran and the appellant, a bank deposit slip reflecting a deposit of cash into the appellant's account, the birth certificate of the appellant, transportation orders from1959 and 1959 concerning the Veteran's hospitalization, and photographs of the Veteran and the appellant.  Furthermore, medical certificates showing hospitalization for essential hypertension in February 1990, inguinal hernia in September 1990, upper respiratory tract infection in September 1990, active pulmonary tuberculosis in November 1990, pneumonia in November 1993, systemic viral infection and urinary tract infection in January 1994, ischemic heart disease in March and April 1994, severe hypertension in May 1994, hypertension in July 1994, and rheumatoid arthritis in July 1994; a 1993 x-ray report of pulmonary tuberculosis; authorization for travel expenses from a hospital in 1959; and a physician's note concerning the medical condition of the appellant were received.

In this regard, the Board finds that the evidence received since the January 1995 rating decision is cumulative or redundant of the evidence of record at the time of such decision and fails to raise a reasonable possibility of substantiating the appellant's claim  As indicated previously, the appellant's claim was previously denied because the evidence failed to show any connection between his death-causing conditions of CVD, pneumonia, and UTI and his service-connected disabilities of sciatic nerve injury and osteomyelitis, or his military service.  The evidence received since the January 1995 rating decision, to include the appellant's statements, which are presumed credible for the purposes of reopening a claim, do not demonstrate that the Veteran's serve-connected disabilities of sciatic nerve injury and osteomyelitis caused or contributed in any way to in his death, or that his fatal disorders are related to his military service.  Much of the evidence submitted by the appellant is entirely irrelevant to issue of the Veteran's cause of death.  The only remotely relevant evidence is comprised of medical evidence showing the various conditions that the Veteran was hospitalized for in the years leading to his death.  However, this medical evidence also fails to address, let alone demonstrate, any relationship or connection between the Veteran's service-connected disabilities or his military service and CVD, pneumonia, and UTI, the conditions which caused his death.  In short, none of the evidence cited immediately above is material because none of the evidence shows that the Veteran's service-connected disabilities caused, contributed, or, when combined with another disorder, aided or lent assistance to the Veteran's death.

The Board has considered the appellant's statement that the Veteran's death was caused by his service-connected disabilities, the only evidence of record directly implicating a connection between the Veteran's death and his service-connected disabilities.  However, such allegation was previously considered in the January 1995 rating decision.  Specifically, such decision determined that the Veteran's service-connected disabilities were not shown to have caused his death or hastened his demise.  In this regard, while the appellant has not previously specifically alleged that the Veteran's service-connected disabilities caused his death, such allegation was inherent in her October 1994 claim for service connection for the cause of the Veteran's death.  Therefore, her current statements made in connection with the appeal are entirely cumulative and redundant of the evidence previously considered at the time of the January 1995 rating decision.

Therefore, the Board must conclude that the evidence added to the record since the prior final denial in January 1995 is cumulative and redundant of the evidence of record at the time of such final decision and does not raise a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, the Board finds that the evidence received since January 1995 is not new and material and the requirements to reopen the claim of entitlement to service connection for the cause of the Veteran's death have not been met. 


ORDER

As new and material evidence has not been received, the application to reopen the claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


